EXHIBIT 10.1
 

 
BLACK SEA METALS, INC.
2011 STOCK OPTION PLAN




1.           Establishment, Purpose and Term of Plan.
 
1.1           Establishment.  The Black Sea Metals, Inc. 2011 Stock Option Plan
(the “Plan”) is hereby established effective as of  November 14, 2011 (the
“Effective Date”).
 
1.2           Purpose.  The purpose of the Plan is to advance the interests of
the Company and its shareholders by providing an incentive to attract, retain
and reward persons performing services for the Company and by motivating such
persons to contribute to the growth and profitability of the Company.
 
1.3           Term of Plan.  The Plan shall continue in effect until the earlier
of its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Options
granted under the Plan have lapsed.  However, all Options shall be granted, if
at all, within ten (10) years from the Effective Date.
 
1.4           Forms of Options. Options shall be granted under the terms of the
Option Agreement as set forth in Section 7 of this Plan.
 
2.           Definitions and Construction.
 
2.1           Definitions.  Whenever used herein, the following terms shall have
their respective meanings set forth below:
 
a.           “Board” means the Board of Directors of the Company.  If one or
more Committees have been appointed by the Board to administer the Plan, “Board”
also means such Committee(s).
 
b.           “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
 
c.           “Committee” means a committee of the Board duly appointed to
administer the Plan and having such powers as shall be specified by the
Board.  Unless the powers of the Committee have been specifically limited, the
Committee shall have all of the powers of the Board granted herein, including,
without limitation, the power to amend or terminate the Plan at any time,
subject to the terms of the Plan and any applicable limitations imposed by law.
 
d.           “Company” means Black Sea Metals, Inc., a Nevada corporation, or
any successor entity to all or substantially all of the assets or voting stock
of Black Sea Metals, Inc. which adopts the Plan.
 
e.           “Consultant” means any person engaged by the Company to render
services other than as an Employee or a Director.
 

 
 

--------------------------------------------------------------------------------

 

f.           “Director” means a member of the Board.
 
g.           “Disability” means the inability of the Optionee or the Participant
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment and shall be determined by the Board
on the basis of such medical evidence as the Board deems warranted under the
circumstances.
 
h.           “Employee” means any person treated as an employee (including an
officer or a Director who is also treated as an employee) by the Company (or any
parent or subsidiary); provided, however, that neither service as a Director nor
payment of a director’s fee shall be sufficient to constitute employment for
this purpose.
 
i.           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
j.           “Exercise Price” for any Option granted hereunder shall be the Fair
Market Value per share of common stock on the effective date of the grant of the
Option.
 
k.           “Fair Market Value” per share of common stock on any relevant date
shall be determined in accordance with the following provisions:
 
(i)           If the common stock is at the time publicly traded, then the Fair
Market Value shall be the closing selling price per share of common stock on the
date in question, as such price is reported by the primary stock exchange on
which the Company’s common stock is traded. If there is no closing selling price
for the common stock on the date in question, then the Fair Market Value shall
be the closing selling price on the last preceding date for which such quotation
exists.
 
(ii)           If the common stock is at the time not listed on any Stock
Exchange, then the Fair Market Value shall be determined by the Board using any
reasonable valuation method after taking into account such factors as the Board
shall deem appropriate.
 
l.           “Incentive Stock Option” means an Option which qualifies as an
incentive stock option within the meaning of Section 422(b) of the Code and
which is described as an Incentive Stock Option in the Option Agreement.
 
m.           “Insider” means an officer or a Director of the Company or any
other person whose transactions in Stock are subject to Section 16 of the
Exchange Act.
 
n.           “Misconduct” means the commission of any act of fraud, embezzlement
or dishonesty by the Optionee or Participant, any unauthorized use or disclosure
by such person of confidential information or trade secrets of the Company (or
any parent or subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Company (or any parent or
subsidiary) in a material manner.  The foregoing definition shall not in any way
preclude or restrict the right of the Company (or any parent or subsidiary) to
discharge or dismiss any Optionee, Participant or other person in the Service of
the Company (or any parent or subsidiary) for any other acts or omissions, but
such other acts or
 

-2-
 
 

--------------------------------------------------------------------------------

 

omissions shall not be deemed, for purposes of the Plan, to constitute grounds
for termination for Misconduct.
 
o.           “Nonstatutory Stock Option” means an Option which does not qualify
as an Incentive Stock Option and which is so described in the Option Agreement.
 
p.           “Option” means a right to purchase Stock (subject to adjustment as
provided in Section 4.2) pursuant to the terms and conditions of the Plan.  An
Option may be either an Incentive Stock Option or a Nonstatutory Stock Option.
 
q.           “Option Agreement” means a written agreement between the Company
and an Optionee setting forth the terms, conditions and restrictions of the
Option granted to the Optionee and any shares acquired upon the exercise
thereof.
 
r.           “Optionee” means a person who has been granted one or more Options.
 
s.           “Participant” means any person who is issued shares of common stock
under an Option.
 
t.           “Rule 16b-3” means Rule 16b-3 as promulgated under the Exchange
Act, as amended from time to time, or any successor rule or regulation.
 
u.           “Service” means the provision of services to the Company (or any
parent or subsidiary) by a person in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor, except
to the extent otherwise specifically provided in the documents evidencing the
option grant.
 
v.           “Stock” means the common stock of the Company, as adjusted from
time to time in accordance with Section 4.2.
 
w.           “Stock Exchange” means any organized exchange or platform in which
the common stock of the Company is publicly traded, including a national
securities exchange, quotation system or quotation platform in which bid and ask
prices for the common stock is published for the purpose of facilitating a
public market in the common stock.
 
x.           “Ten Percent Owner Optionee” means an Optionee who, at the time an
Option is granted to the Optionee, owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
within the meaning of Section 422(b)(6) of the Code.
 
2.2           Construction.  Captions and title contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural, and the plural shall include the singular,
and the term “or” shall include the conjunctive as well as the disjunctive.
 

-3-
 
 

--------------------------------------------------------------------------------

 
 
 
3.           Administration.
 
3.1           Administration by the Board.  The Plan shall be administered by
the Board.  All questions of interpretation of the Plan or of any Option shall
be determined by the Board, and such determinations shall be final and binding
upon all person having an interest in the Plan or such Option.  The Board may
establish a Committee to administer the Plan with such powers as may be
designated by the Board including those set forth below.
 
3.2           Powers of the Board.  In addition to any other powers set forth in
the Plan and subject to the provisions of the Plan, the Board shall have the
full and final power and authority, in its sole discretion:
 
a.           to determine the persons to whom, and the time or times at which,
Options shall be granted and the number of shares of stock to be subject to each
Option;
 
b.           to designate Options as Incentive Stock Options or Nonstatutory
Stock Options;
 
c.           to determine the Fair Market Value of shares of Stock or other
property;
 
d.           to determine the terms, conditions and restrictions applicable to
each Option (which need not be identical) and any shares of Stock acquired upon
the exercise thereof, including, without limitation, (i)  the method of payment
for shares of Stock purchased upon the exercise of the Option, (ii) the method
for satisfaction of any tax withholding obligation arising in connection with
the Option or such shares, including by the withholding or delivery of shares of
Stock, (iii) the timing, terms and conditions of the exercisability of the
Option or the vesting of any shares of Stock acquired upon the exercise thereof,
(iv) the time of the expiration of the Option, (v) the effect of the Optionee’s
termination of employment or service with the Company on any of the foregoing,
and (vi) all other terms, conditions and restrictions applicable to the Option
or such shares not inconsistent with the terms of the Plan;
 
e.           to approve one or more forms of Option Agreement;
 
f.           to amend, modify, extend or renew, or grant a new Option in
substitution for, any Option or to waive any restrictions or conditions
applicable to any Option or any shares acquired upon the exercise thereof;
 
g.           to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Option Agreement and to make all other
determinations and take such other actions with respect to the Plan or any
Option as the Board may deem advisable to the extent consistent with the Plan
and applicable law.
 
3.3           Disinterested Administration.  With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered by the Board in compliance with the “disinterested
administration” requirements, if any, of Rule 16b-3.
 

-4-
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Shares Subject to Plan.
 
4.1           Maximum Number of Shares Issuable.  Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be five million (5,000,000) and shall consist
of authorized but unissued shares or reacquired shares of Stock or any
combination thereof.  If an outstanding Option for any reason expires or is
terminated or cancelled or if shares of Stock acquired, subject to repurchase,
upon the exercise of an Option are repurchased by the Company, the shares of
Stock allocable to the unexercised portion of such Option or such repurchased
shares of Stock shall again be available for issuance under the Plan.
 
4.2           Adjustments for Changes in Capital Structure.  In the event of any
stock dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to the Plan and to any outstanding Options and in the exercise price of any
outstanding Options.  If a majority of the Stock is exchanged for, converted
into, or otherwise become (whether or not pursuant to an Ownership Change Event
as defined in Section 8.1) shares of another corporation (the “New Shares”), the
Board may unilaterally amend the outstanding Options to provide that such
Options are exercisable for New Shares.  In the event of any such amendment, the
number of shares subject to, and the exercise price of, the outstanding Options
shall be adjusted in a fair and equitable manner as determined by the Board, in
its sole discretion.  Notwithstanding the foregoing, any fractional share
resulting from an adjustment pursuant to this Section 4.2 shall be rounded up or
down to the nearest whole number, as determined by the Board.
 
5.           Eligibility and Option Limitations.
 
5.1           Persons Eligible for Options.  Options may be granted only to
Employees, Consultants, and Directors.  Eligible persons may be granted more
than one (1) Option.
 
5.2           Directors Serving on Committee.  At any time that any class of
equity security of the Company is registered pursuant to Section 12 of the
Exchange Act, no member of a Committee established to administer the Plan in
compliance with the “disinterested administration” requirements, if any, of Rule
16b-3, while a member, shall be eligible to be granted an Option.
 
5.3           Fair Market Value Limitation.  To the extent that the aggregate
Fair Market Value of stock with respect to which options designated as Incentive
Stock Options are exercisable by an Optionee for the first time during any
calendar year (under all stock option plans of the Company, including the Plan)
exceeds One Hundred Thousand Dollars ($100,000), the portion of such options
which exceeds such amount shall be treated as Nonstatutory Stock Options.  For
purposes of this Section 5.3, options designated as Incentive Stock Options
shall be taken into account in the order in which they were granted, and the
Fair Market Value of Stock shall be determined as of the time the option with
respect to such stock is granted.  If an Option is treated as an Incentive Stock
Option in part and as a Nonstatutory Stock Option in part by reason of the
limitation set forth in this Section 5.3, the Optionee may designate which
portion of
 

-5-
 
 

--------------------------------------------------------------------------------

 

such Option the Optionee is exercising and may request that separate
certificates representing each such portion be issued upon the exercise of the
Option.  In the absence of such designation, the Optionee shall be deemed to
have exercised the Incentive Stock Option portion of the Option first.
 
6.           Terms and Conditions of Options.  Options shall be evidenced by
Option Agreements specifying the number of shares of Stock covered thereby, in
such form as the Board shall from time to time establish.  Option Agreements may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:
 
6.1           Exercise Price for Ten Percent Owner Optionee.  No Incentive Stock
Option granted to a Ten Percent Owner Optionee shall have an exercise price per
share less than one hundred ten percent (110%) of the Fair Market Value of a
share of Stock on the effective date of grant of the Option.  Notwithstanding
the foregoing, an Option may be granted with an exercise price lower than the
minimum exercise price set forth above if such Option is granted pursuant to an
assumption or substitution for another option in a manner qualifying under the
provisions of Section 424(a) of the Code.
 
6.2           Exercise Period.  Options shall be exercisable at such time or
times and subject to such terms, conditions, performance criteria, and
restrictions as shall be determined by the Board and set forth in the Option
Agreement evidencing such Option; provided, however, that (a) no Incentive Stock
Option shall be exercisable after the expiration of ten (10) years after the
date such Option is granted, and (b) no Incentive Stock Option granted to a Ten
Percent Owner Optionee shall be exercisable after the expiration of five (5)
years after the date such Option is granted.
 
6.3           Effect of Termination of Service.
 
a.           The following provisions shall govern the exercise of any options
held by the Optionee at the time of cessation of Service or death:
 
(i)           Should the Optionee cease to remain in Service for any reason
other than death, Disability or Misconduct, then the Optionee shall have a
period of three (3) months following the date of such cessation of Service
during which to exercise each outstanding option held by such Optionee.
 
(ii)           Should Optionee’s Service terminate by reason of Disability, then
the Optionee shall have a period of twelve (12) months following the date of
such cessation of Service during which to exercise each outstanding option held
by such Optionee.
 
(iii)           If the Optionee dies while holding an outstanding option, then
the personal representative of his or her estate or the person or persons to
whom the option is transferred pursuant to the Optionee’s will or the laws of
inheritance or the Optionee’s designated beneficiary or beneficiaries of that
option shall have a twelve (12)-month period following the date of the
Optionee’s death to exercise such option.
 

-6-
 
 

--------------------------------------------------------------------------------

 

(iv)           Under no circumstances, however, shall any such option be
exercisable after the specified expiration of the option term.
 
(v)           During the applicable post-Service exercise period, the option may
not be exercised in the aggregate for more than the number of vested shares for
which the option is exercisable on the date of the Optionee’s cessation of
Service.  Upon the expiration of the applicable exercise period or (if earlier)
upon the expiration of the option term, the option shall terminate and cease to
be outstanding for any vested shares for which the option has not been
exercised.  However, the option shall, immediately upon the Optionee’s cessation
of Service, terminate and cease to be outstanding with respect to any and all
option shares for which the option is not otherwise at the time exercisable or
in which the Optionee is not otherwise at that time vested.
 
(vi)           Should Optionee’s Service be terminated for Misconduct or should
Optionee engage in Misconduct while holding one or more outstanding options
under the Plan, then all those options shall terminate immediately and cease to
remain outstanding.
 
b.           The Board shall have the discretion, exercisable either at the time
an option is granted or at any time while the option remains outstanding, to:
 
(i)           extend the period of time for which the option is to remain
exercisable following Optionee’s cessation of Service or death from the limited
period otherwise in effect for that option to such greater period of time as the
Board shall deem appropriate, but in no event beyond the expiration of the
option term, and/or
 
(ii)           permit the option to be exercised, during the applicable
post-Service exercise period, not only with respect to the number of vested
shares of common Stock for which such option is exercisable at the time of the
Optionee’s cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested under the option had the
Optionee continued in Service.
 

-7-
 
 

--------------------------------------------------------------------------------

 
 
 
 
6.4           Payment of Exercise Price. Payment of the exercise price for the
number of shares of Stock being purchased pursuant to any Option shall be
made in cash, by check, or cash equivalent.
 
6.5           Tax Withholding.  The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable upon the exercise of an
Option, or to accept from the Optionee the tender of, a number of shares of
Stock having a Fair Market Value, as determined by the Board, equal to all or
any part of the federal, state and local taxes, if any, required by law to be
withheld by the Company with respect to such Option.  Alternatively, in its sole
discretion, the Company shall have the right to require the Optionee, through
payroll withholding or otherwise, to make adequate provision for any such tax
withholding obligations of the Company arising in connection with the
Option.  The Company shall have no obligation to deliver shares of Stock or to
release shares of Stock from an escrow established pursuant to the Option
Agreement until the Company’s tax withholding obligations have been satisfied by
the Optionee.
 
6.6           Repurchase Rights.  Shares issued under the Plan may be subject to
a right of first refusal, one or more repurchase options, or other conditions
and restrictions as determined by the Board, in its sole discretion, at the time
the Option is granted.  The Company shall have the right to assign at any time
any repurchase right it may have, whether or not such right is then exercisable,
to one or more persons as may be selected by the Company.  Upon request by the
Company, each Optionee shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.
 
7.           Standard Forms of Option Agreement.
 
7.1           Incentive Stock Options.  Unless otherwise provided for by the
Board at the time an Option is granted, an Option designated as an “Incentive
Stock Option” shall comply with and be subject to the terms and conditions set
forth in the form of Incentive Stock Option Agreement adopted by the Board
concurrently with its adoption of the Plan and as amended from time to time.
 
7.2           Nonstatutory Stock Options.  Unless otherwise provided for by the
Board at the time an Option is granted, an Option designated as a “Nonstatutory
Stock Option” shall comply with and be subject to the terms and conditions set
forth in the form of Nonstatutory Stock Option Agreement adopted by the Board
concurrently with its adoption of the Plan and as amended from time to time.
 
7.3           Authority to Vary Terms.  The Board shall have the authority from
time to time to vary the terms of any of the standard forms of Option Agreement
described in this Section 7 either in connection with the grant or amendment of
an individual Option or in connection with the authorization of a new standard
form or forms; provided, however, that the terms and conditions of any such new,
revised or amended standard form or forms of Option Agreement are not
inconsistent with the terms of the Plan.
 

-8-
 
 

--------------------------------------------------------------------------------

 
 
 
8.           Transfer of Control.
 
8.1           Definitions.
 
a.           An “Ownership Change Event” shall be deemed to have occurred if any
of the following occurs with respect to the Company:
 
(i)           the direct or indirect sale or exchange in a single or series of
related transactions by the shareholders of the Company of more than fifty
percent (50%) of the voting stock of the Company;
 
(ii)           a merger or consolidation in which the Company is a party;
 
(iii)           the sale, exchange, or transfer of all or substantially all of
the assets of the Company; or
 
(iv)           a liquidation or dissolution of the Company.
 
b.           A “Transfer of Control” shall mean an Ownership Change Event or a
series of related Ownership Change Events (collectively, the “Transaction”)
wherein the shareholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting stock of the Company or the corporation or corporations to
which the assets of the Company were transferred (the “Transferee
Corporation(s)”), as the case may be.  For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting stock of one or more subsidiary
corporations.  The Board shall have the right to determine whether multiple
sales or exchanges of the voting stock of the Company or multiple Ownership
Change Events are related, and its determination shall be final, binding and
conclusive.
 
8.2           Effect of Transfer of Control on Options.  In the event of a
Transfer of Control, the Board, in its sole discretion, may arrange with the
surviving, continuing, successor, or purchasing corporation or parent
corporation thereof, as the case may be (the “Acquiring Corporation”), for the
Acquiring Corporation to either assume the Company’s rights and obligations
under outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiring Corporation’s stock or a cash incentive
program of the Acquiring Corporation which preserves the spread existing on the
unvested option shares at the time of the Corporate Transaction and provides for
subsequent payout in accordance with the same vesting schedule applicable to
those unvested option shares.  Any Options which are neither assumed or
substituted for by the Acquiring Corporation in connection with the Transfer of
Control nor exercised as of the date of the Transfer of Control shall terminate
and cease to be outstanding effective as of the date of the Transfer of
Control.  Notwithstanding the foregoing, shares acquired upon exercise of an
Option prior to the Transfer of Control and any consideration received pursuant
to the Transfer of Control with respect to such shares shall continue to be
subject to all applicable provisions of the Option Agreement evidencing such
Option except as otherwise provided in such Option Agreement.  Furthermore,
notwithstanding
 

-9-
 
 

--------------------------------------------------------------------------------

 

the foregoing, if the Company is the surviving or continuing corporation and
immediately after such Ownership Change Event less than fifty percent (50%) of
the total combined voting power of its voting stock is held by another
corporation or by other corporations that are members of an affiliated group
within the meaning of Section 1504(a) of the Code without regard to the
provisions of Section 1504(b) of the Code, the outstanding Options shall not
terminate unless the Board otherwise provides in its sole discretion.
 
9.           Nontransferability of Options.  During the lifetime of the
Optionee, an Option shall be exercisable only by the Optionee or the Optionee’s
guardian or legal representative.  No Option shall be assignable or transferable
by the Optionee, except by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, a Nonstatutory Stock Option shall
be assignable or transferable to the extent permitted by the Board and set forth
in the Option Agreement evidencing such Option.
 
10.           Provision of Information.  At least annually copies of the
Company’s balance sheet and income statement for the just completed fiscal year
shall be furnished to each Optionee.
 
11.           Termination or Amendment of Plan.  The Board may terminate or
amend the Plan at any time.  However, there shall be (a) no increase in the
total number of shares of Stock that may be issued under the Plan (except by
operation of the provisions of Section 4.2), (b) no change in the class of
persons eligible to receive Incentive Stock Options, and (c) no expansion in the
class of persons eligible to receive Nonstatutory Stock Options without the
approval of the Company’s shareholders.  In any event, no termination or
amendment of the Plan may adversely affect any then outstanding Option or any
unexercised portion thereof, without the consent of the Optionee, unless such
termination or amendment is necessary to comply with any applicable law or
government regulation.
 
12.           Shareholder Approval. With respect to the grant of any Incentive
Stock Options, the Plan shall be approved by shareholders of the Company within
twelve (12) months of the date of adoption of the Plan by the Board. Any
Incentive Stock Options granted prior to shareholder ratification of the Plan
shall be deemed Nonstatutory Stock Options; provided, however, that if the Plan
is not ratified within twelve (12) months of adoption, no Incentive Stock
Options shall be granted until ratified by the shareholders of the Company.
 
Any increase in the maximum number of shares of Stock issuable under the Plan as
provided in Section 4.1 (the “Maximum Shares”) shall be approved by the
shareholders of the Company within twelve (12) months of the date of adoption
thereof by the Board. Options granted in excess of the Maximum Shares shall
become exercisable no earlier than the date of shareholder approval of the
increase in the Maximum Shares.
 


 


-10-
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Black Sea Metals, Inc. 2011 Stock Option Plan was duly adopted by the
Board on November 14, 2011.






 

  /s/ Alastair S. Neill               Alastair S. Neill, Secretary    

 
 
 

 

-11-
 
 

--------------------------------------------------------------------------------

 
